Execution Version

 

﻿

SECOND AMENDMENT

TO

FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND SECURITY AGREEMENT

Dated as of October 25, 2016

among

SESI, L.L.C.,
as the Borrower,

SUPERIOR ENERGY SERVICES, INC.,
as Parent,

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

and

the Lenders Party Hereto

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT AND
SECURITY AGREEMENT (this “Amendment”) dated as of October 25, 2016 is among
SESI, L.L.C., a limited liability company duly formed and existing under the
laws of the State of Delaware (the “Borrower”), Superior Energy Services, Inc.,
a corporation duly formed and existing under the laws of the State of Delaware
(the “Parent”), each of the other Loan Parties party hereto (together with the
Borrower and the Parent, the “Obligors”), each of the undersigned Lenders and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”) and as an Issuing Lender.

﻿

R E C I T A L S

﻿

A.       The Borrower, the Parent, the Administrative Agent and the Lenders are
parties to that certain Fourth Amended and Restated Credit Agreement dated as of
February 22, 2016 (as amended by the First Amendment to the Fourth Amended and
Restated Credit Agreement, dated as of July 13, 2016, the “Credit Agreement”),
pursuant to which the Lenders have made certain credit available to and on
behalf of the Borrower.

B.       The Borrower has requested and the Administrative Agent, Issuing
Lenders and Lenders constituting the Required Lenders have agreed to waive
certain provisions and to make certain changes to the Credit Agreement as set
forth herein.

C.       NOW, THEREFORE, to induce the Administrative Agent, Issuing Lenders and
the Lenders party hereto to enter into this Amendment  and in consideration of
the premises and the mutual covenants herein contained, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1.       Defined Terms.  Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Credit
Agreement, as amended by this Amendment.  Unless otherwise indicated, all
article, exhibit, section and schedule references in this Amendment refer to
articles, exhibits, sections and schedules of the Credit Agreement. 

Section 2.       Amendments to Credit Agreement.

2.1.       Global Amendment. All references in the Credit Agreement to “U.S.
dollars” and “U.S. dollar equivalent” are hereby replaced with “U.S. Dollars”
and “U.S. Dollar Equivalent,” respectively.

2.2.       Amendments to Section 1.1.

(a)       The following definitions are hereby added where alphabetically
appropriate:

“Agreed Currency” is defined in Section 2.20.  

“Alternate Currency” means, (a) with respect to any Letter of Credit issued by
JPMorgan Chase Bank, N.A., Australian Dollars, Bahts, Dirhams, Euros, Indian
Rupees, Kuwaiti Dinars, New Zealand Dollars, Norwegian Kroners, Pounds, Reais,
Ringgits, Rupiah, Saudi Riyals and Singapore Dollars, (b) with respect to any
Letter of Credit issued by Bank of America, N.A., Australian Dollars, Bahts,
Dirhams, Euros, Indian Rupees, Kuwaiti Dinars, New





 

--------------------------------------------------------------------------------

 



Zealand Dollars, Norwegian Kroners, Pounds, Ringgits, Rupiah, Saudi Riyals and
Singapore Dollars, and (c) with respect to any Letter of Credit issuing by any
Issuing Lender, any other currency (other than U.S. Dollars) that has been
designated by the Administrative Agent as an Alternate Currency at the request
of the Borrower and with the consent of the applicable Issuing Lender.

“Alternate Currency Overnight Rate” means, with respect to a currency other than
U.S. Dollars, the rate per annum determined by the Administrative Agent to
represent its cost of overnight or short-term funds in such currency (which
determination shall be conclusive absent manifest error) plus the Applicable
Margin then in effect with respect to Eurodollar Loans.

“Australian Dollars” means the lawful currency of the Commonwealth of Australia.

“Bahts” means the lawful currency of the Kingdom of Thailand.

“Calculation Date” means, with respect to any Letter of Credit denominated in an
Alternate Currency, each of the following: (a) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount) and (b) each date of any payment by the
Issuing Lender of any Letter of Credit denominated in an Alternate Currency. The
Administrative Agent will notify the Borrower of the applicable amounts
recalculated on each Calculation Date.

“Dirhams” means the lawful currency of the United Arab Emirates.

“Euros” means the single currency of participating member states of the European
Monetary Union introduced in accordance with the provisions of Article 109(1)4
of the Treaty of Rome of March 25, 1957 (as amended by the Single European Act
1986 and the Maastricht Treaty (which was signed at Maastricht on February 7,
1992 and came into force on November 1, 1993) as amended from time to time) and
as referred to in legislative measures of the European Union for the
introduction of, changeover to or operating of the euro in one or more member
states.

“Foreign Letters of Credit” means the letters of the credit listed on Schedule
5, which in each case were issued in an Alternate Currency by an Issuing Lender
to the Borrower prior to date the Second Amendment became effective.

“Indian Rupees” means the lawful currency of India.

“Kuwaiti Dinars” means the lawful currency of the State of Kuwait.

“Local Time” means, with respect to (a) fundings, continuations, payments and
prepayments of Letters of Credit for the account of the Borrower in U.S. Dollars
or Canadian dollars, New York City time, and (b) fundings, continuations,
payments and prepayments of Letters of Credit for the account of the Borrower in
Alternate Currencies (other than Canadian dollars), the local time zone of the
country where the applicable Alternate Currency is the lawful





2

 

--------------------------------------------------------------------------------

 



currency, provided that if such country has multiple time zones in the mainland
area, than a local time zone of that country as selected by the Issuing Bank.

“New Zealand Dollars” means the lawful currency of New Zealand.

“Norwegian Kroners” means the lawful currency of the Kingdom of Norway.

“Other Currency” is defined in Section 2.20.

“Pounds” means the lawful currency of the United Kingdom.

“Reais” means the lawful currency of Brazil.

“Ringgits” means the lawful currency of Malaysia.

“Rupiah” means the lawful currency of the Republic of Indonesia.

“Saudi Riyals” means the lawful currency of the Kingdom of Saudi Arabia.

“Second Amendment” means that certain Second Amendment  to the Fourth Amended
and Restated Credit Agreement, dated as of October 25, 2016 among the Loan
Parties, the Administrative Agent, and the Lenders party thereto.

“Singapore Dollars” means the lawful currency of the Republic of Singapore.

“Spot Exchange Rate” means, on any day with respect to any Alternate Currency,
the spot rate at which U.S. Dollars are offered on such day by the applicable
Issuing Bank, in the market where its foreign currency exchange operations are
then being conducted for such foreign currency, at approximately 11:00 A.M.
Local Time, for delivery two Business Days later; provided, if at the time of
any such determination, for any reason no such spot rate is being quoted, the
applicable Issuing Bank may use reasonable methods it deems appropriate to
determine such rate.

“U.S. Dollars” and “$” means dollars in lawful currency of the United States.

“U.S. Dollar Equivalent” means on any date, with respect to any amount
denominated in any Alternate Currency, the equivalent in U.S. Dollars that may
be purchased with such currency at the Spot Exchange Rate (determined as of the
most recent Calculation Date) with respect to such currency at such date.

(b)       The following defined terms are hereby amended and restated to read as
follows:

“Issuing Lender” means, as the context may require, (a) each of the
Administrative Agent and any other Lender approved by the Administrative Agent
and the Borrower that has agreed in its sole discretion to act as an “Issuing
Lender” hereunder, in each case in its capacity as issuer of any Letter of
Credit,





3

 

--------------------------------------------------------------------------------

 



and (b) with respect to each Existing Letter of Credit or Foreign Letter of
Credit, the Lender that issued such Existing Letter of Credit or Foreign Letter
of Credit, as applicable.  An Issuing Lender may, in its discretion, arrange for
one or more Letters of Credit to be issued by affiliates of such Issuing
Lender.  Each reference herein to the “Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 2.2.5 (in each case based on
the U.S. Dollar Equivalent thereof with respect to Letters of Credit denominated
in an Alternate Currency).

2.3.       Amendment to Section 2.2.1(a).  Section 2.2.1(a) is hereby amended
and restated as follows:

(a)       Subject to the terms and conditions hereof, the Issuing Lender, in
reliance on the agreements of the other Lenders set forth in Section 2.2.4(a),
agrees to issue Letters of Credit for the account of the Borrower or any of its
Subsidiaries on any Business Day during the Commitment Period in such form as
may be approved from time to time by the Issuing Lender; provided that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed
$100,000,000, (ii) the L/C Exposure of any Issuing Lender would exceed such
Issuing Lender’s L/C Commitment, (iii) the Extensions of Credit of any Lender
would exceed such Lender’s Commitment, (iv) 105% of the U.S. Dollar Equivalent
of the L/C Obligations attributable to Letters of Credit denominated in
Alternate Currencies would exceed the lesser of (x) $25,000,000 and (y) the
Available Commitments or (v) the aggregate amount of the Available Commitments
would be less than zero.  The parties hereto agree that the Existing Letters of
Credit and Foreign Letters of Credit will automatically, without any further
action on the part of any Person, be deemed to be Letters of Credit hereunder
issued hereunder, in the case of Existing Letters of Credit, on the Closing Date
and in the case of Foreign Letters of Credit, on the date issued by the Issuing
Bank (after giving effect to the Second Amendment), for the account of the
Borrower.  Without limiting the foregoing (i) each such Existing Letter of
Credit and Foreign Letter of Credit shall be included in the calculation of the
L/C Exposure, (ii) all liabilities of the Borrower and the other Loan Parties
with respect to such Existing Letters of Credit and Foreign Letters of Credit
shall constitute Obligations and (iii) each Lender shall have reimbursement
obligations with respect to such Existing Letters of Credit and Foreign Letters
of Credit as provided in Section 2.2.4.

2.4.       Amendment to Section 2.2.1(b).  Section 2.1.5(b) is hereby amended by
amending and restating clause (i) thereof as follows:

(i) be denominated in U.S. Dollars or, if agreed by the Issuing Lender, any
Alternate Currency and





4

 

--------------------------------------------------------------------------------

 



2.5.       Amendment to Section 2.2.2.  Section 2.2.2 is hereby amended by
adding the language after the last sentence thereof:

Following receipt of such notice and prior to the issuance of a requested Letter
of Credit, the Administrative Agent shall calculate the U.S. Dollar Equivalent
of such Letter of Credit if it is to be denominated in an Alternate Currency and
shall notify the Borrower and the Issuing Lender of the aggregate amount of the
Extensions of Credit after giving effect to (i) the issuance of such Letter of
Credit, (ii) the issuance or expiration of any other Letter of Credit that is to
be issued or will expire prior to the requested date of issuance of such Letter
of Credit and (iii) the borrowing or repayment of any Loans that (based upon
notices delivered to the Administrative Agent by the Borrower) are to be
borrowed or repaid prior to the requested date of issuance of such Letter of
Credit. A Letter of Credit shall be issued only if (and upon issuance of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
L/C Obligations shall not exceed $100,000,000, (ii) 105% of the U.S. Dollar
Equivalent of the L/C Obligations applicable to Letters of Credit denominated in
Alternate Currencies shall not exceed the lesser of (x) $25,000,000 and (y) the
Available Commitment and (iii) the aggregate amount of the Extensions of Credit
shall not exceed the Aggregate Commitment.

﻿

2.6.       Amendment to Section 2.2.3.  Section 2.2.3 is hereby amended and
restated in its entirety as follows:

(a)       The Borrower agrees to pay the Issuing Lender a fronting fee in U.S.
Dollars in an amount agreed between the Borrower and the Issuing Lender (but not
less than 0.125% per annum on the U.S. Dollar Equivalent of the face amount of
the Letter of Credit), payable quarterly in arrears on the last day of each
calendar quarter, for the term of the Letter of Credit, together with the
Issuing Lender’s customary letter of credit issuance and processing fees.  The
fronting fee and customary letter of credit issuance and processing fees shall
be retained by the Issuing Lender, which fee shall not be shared with the other
Lenders.

﻿

(b)       In addition, the Borrower agrees to pay the Administrative Agent a fee
in U.S. Dollars equal to the Applicable Letter of Credit Fee Rate (on a per
annum basis) shown on the Pricing Schedule times the U.S. Dollar Equivalent of
the aggregate face amount of all outstanding Letters of Credit (as reduced from
time to time), payable quarterly in arrears on the last day of each calendar
quarter, for the term of the Letter of Credit and shall be shared by the Issuing
Lender and the other Lenders on the basis of each Lender’s Pro Rata Share.

﻿

2.7.       Amendment to Section 2.2.4(a).  Section 2.2.4(a) is hereby amended
and restated as follows:

(a)       The Issuing Lender irrevocably agrees to grant and hereby grants to
each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Participant’s own account and risk an





5

 

--------------------------------------------------------------------------------

 



undivided interest equal to such L/C Participant’s Pro Rata Share in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder.  Each L/C
Participant agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement (or in the event that
any reimbursement received by the Issuing Lender shall be required to be
returned by it at any time), such L/C Participant shall pay in U.S. Dollars to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Pro Rata Share of the
U.S. Dollar Equivalent of the amount that is not so reimbursed (or is so
returned).  Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against the Issuing Lender, the Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Article IV, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

﻿

2.8.       Amendment to Section 2.2.5.  Section 2.2.5 is hereby amended and
restated as follows:

2.2.5       Reimbursement Obligation of the Borrower.  If any draft is paid
under any Letter of Credit, the Borrower shall reimburse the Issuing Lender for
the amount of (a) the draft so paid in the currency in which such Letter of
Credit was issued and (b) any taxes, fees, charges or other costs or expenses
incurred by the Issuing Lender in connection with such payment, not later than
12:00 Noon, New York City time, on (i) the Business Day that the Borrower
receives notice of such draft, if such notice is received on such day prior to
10:00 a.m., New York City time if such Letter of Credit is denominated in U.S.
Dollars or Canadian dollars, or (ii) if clause (i) above does not apply, the
Business Day immediately following the day that the Borrower receives such
notice.  Each such payment shall be made to the Issuing Lender at its address
for notices referred to herein in the currency in which such draft is payable
(except that, in the case of any Letter of Credit denominated in any currency
other than Dollars, upon notice by the Issuing Lender to the Borrower, such
payment shall be made in U.S. Dollars from and after the date on which the
amount of such payment shall have been converted into Dollars at the Spot
Exchange Rate on such date of conversion, which date of conversion shall be
selected by the Issuing Lender and may be any Business Day after the date on
which such payment is due) and in immediately available funds.  Interest shall
be payable on any such amounts from the date on which the relevant draft is paid
until payment in full at (x) until the Business Day next succeeding the date of
the relevant notice, the Floating Rate and (y) thereafter, the rate set forth in
Section 2.10; provided, that if any such amount is denominated in a currency
other than U.S. Dollars for any period, such interest shall be payable for such
period at the Alternate Currency Overnight Rate. If, as a result of fluctuations
in the exchange rate between the U.S. Dollar and any Alternate Currency, the
amount of the L/C Obligations exceeds 105% of the L/C





6

 

--------------------------------------------------------------------------------

 



Commitment, then the Borrower shall deposit within three Business Days of demand
by the Administrative Agent as cash collateral, an amount in U.S. Dollars equal
to such excess. The obligation to deposit amounts shall be absolute and
unconditional, without regard to whether any beneficiary of any such Letter of
Credit has attempted to draw down all or a portion of such amount under the
under the terms of a Letter of Credit. If (1) the Borrower was required to
provide an amount of cash collateral hereunder as a result of the L/C
Obligations exceeding the L/C Commitment due to fluctuations in the exchange
rate between the U.S. Dollar and any applicable Alternate Currency (2) the L/C
Obligations no longer exceed the L/C Commitment and (3) the Borrower is not
otherwise required to post cash collateral in respect of the Letters of Credit
hereunder which has not been posted, then the amount of such excess shall be
returned to such Borrower within five Business Days upon request of the
Borrower.

2.9.       Amendment to Article 2. Article 2 is hereby amended by adding the
following as the new Section 2.20:

2.20        Currency Indemnity. The Borrower shall, and shall cause the other
Loan Parties to, make payment relative to any Obligation (including with respect
to Letters of Credit) in the currency in which such Obligation was effected (the
“Agreed Currency”).  If any payment is received on account of any Obligation in
any currency other than the Agreed Currency (the “Other Currency”) (whether
voluntarily or pursuant to an order or judgment or the enforcement thereof or
the realization of any collateral under the Collateral Documents or the
liquidation of a Loan Party or otherwise), such payment shall constitute a
discharge of the liability of the Loan Parties hereunder and under the other
Loan Documents in respect of such obligation only to the extent of the amount of
the Agreed Currency which the relevant Lender or Agent, as the case may be, is
able to purchase with the amount of the Other Currency received by it on the
Business Day next following such receipt in accordance with its normal banking
procedures in the relevant jurisdiction and applicable law after deducting any
costs of exchange.  To the fullest extent permitted by applicable law, if the
amount of the Other Currency received is insufficient to satisfy the obligation
in the Agreed Currency in full, then the Borrower shall on demand indemnify the
Issuing Lenders, Lenders and the Administrative Agent from and against any loss
or cost arising out of or in connection with such deficiency; provided that if
the amount of the Agreed Currency so purchased is greater than the amount of the
Agreed Currency due in respect of such liability immediately prior to such
judgment or order, voluntary prepayment, realization of collateral, liquidation
of a Loan Party or otherwise, then the Agents or the Lenders, as the case may
be, agree to return the amount of any excess to the Borrower (or to any other
Person who may be entitled thereto under applicable law).  To the fullest extent
permitted by applicable law, the foregoing indemnity and agreement by each party
shall constitute an obligation separate and independent from all other
obligations contained in this Agreement and shall give rise to a separate and
independent cause of action.

﻿

2.10.       Amendment to Schedules. Schedule 5 attached hereto is hereby added
as a new schedule.





7

 

--------------------------------------------------------------------------------

 



Section 3.       Conditions Precedent.  This Amendment  shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.12 of the Credit Agreement) (such date,
the “Amendment Effective Date”):

3.1.       Execution and Delivery.  The Administrative Agent shall have received
from the Obligors, each Issuing Lender and the Lenders constituting the Required
Lenders, counterparts (in such number as may be requested by the Administrative
Agent) of this Amendment signed on behalf of such Person.

3.2.       Payment of Expenses.  To the extent invoiced at least one Business
Day prior to the Amendment Effective Date, the Administrative Agent and the
Lenders shall have received reimbursement or payment of all documented fees and
out-of-pocket expenses required to be reimbursed or paid by the Borrower under
the Credit Agreement.

3.3.       No Default or Event of Default.   No Default or Event of Default
shall have occurred and be continuing as of the date hereof, after giving effect
to the terms of this Amendment.

The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.

Section 4.       Miscellaneous.

4.1.       Confirmation.  The provisions of the Credit Agreement, as amended by
this Amendment, shall remain in full force and effect following the
effectiveness of this Amendment.

4.2.       Ratification and Affirmation; Representations and Warranties.  Each
Obligor hereby (a) acknowledges the terms of this Amendment; (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein; and (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Amendment:  (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects, except to the extent any
such representations and warranties are stated to relate solely to an earlier
date, in which case, such representations and warranties shall have been true
and correct in all material respects on and as of such earlier date (provided
that such materiality qualifier shall not be applicable to any representation or
warranty that is already qualified or modified by materiality in the Credit
Agreement) and (ii) no Default or Event of Default has occurred and is
continuing.

4.3.       No Waiver; Loan Document.  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents.  On and after the Amendment Effective Date, this
Amendment shall for all purposes constitute a Loan Document.

4.4.       Counterparts.  This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Amendment by facsimile or electronic





8

 

--------------------------------------------------------------------------------

 



transmission in portable document format (.pdf) shall be effective as delivery
of a manually executed counterpart hereof.

4.5.       NO ORAL AGREEMENT.  THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  AS OF THE
DATE OF THIS AMENDMENT, THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

4.6.       GOVERNING LAW.  THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURES BEGIN NEXT PAGE]

﻿

 

9

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

﻿

 

BORROWER:

SESI, L.L.C.

﻿

 

﻿

 

﻿

By:       /s/ Robert S. Taylor          

﻿

Name:  Robert S. Taylor

﻿

Title:    Executive Vice President, Chief Financial Officer
             and Treasurer

﻿

 

PARENT:

SUPERIOR ENERGY SERVICES, INC.

﻿

 

﻿

 

﻿

By:       /s/ Robert S. Taylor          

﻿

Name:  Robert S. Taylor

﻿

Title:    Executive Vice President, Chief Financial Officer
             and Treasurer

 

SUBSIDIARY GUARANTORS:

1105 PETERS ROAD, L.L.C.

﻿

ALLIANCE ENERGY SERVICE CO. LLC

﻿

COMPLETE ENERGY SERVICES, INC.

﻿

H.B. RENTALS, L.C.

﻿

INTEGRATED PRODUCTION SERVICES, INC.

﻿

STABIL DRILL SPECIALTIES, L.L.C.

﻿

SUB-SURFACE TOOLS, L.L.C.

﻿

SUPERIOR ENERGY SERVICES-NORTH AMERICA
SERVICES, INC.

﻿

TEXAS CES, INC.

﻿

WARRIOR ENERGY SERVICES CORPORATION

﻿

WILD WELL CONTROL, INC.

﻿

WORKSTRINGS INTERNATIONAL, L.L.C.

﻿

 

﻿

By:       /s/ Robert S. Taylor          

﻿

Name:  Robert S. Taylor

﻿

Title:    Vice President and Treasurer

﻿

 

﻿

MONUMENT WELL SERVICE CO.

﻿

PUMPCO ENERGY SERVICES, INC.

﻿

 

﻿

By:       /s/ Robert S. Taylor          

﻿

Name:  Robert S. Taylor

﻿

Title:    Vice President, Treasurer and Assistant Secretary

﻿

 

﻿

SUPERIOR ENERGY SERVICES, L.L.C.

﻿

 

﻿

By:       /s/ Robert S. Taylor          

﻿

Name:  Robert S. Taylor

﻿

Title:    Executive Vice President, Chief Financial Officer
             and Treasurer





Signature Page to Second Amendment to
Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 



﻿

 

ADMINISTRATIVE AGENT, ISSUING
LENDER AND LENDER:

JPMORGAN CHASE BANK, N.A.

﻿

 

﻿

 

﻿

By:       /s/ Darren Vanek         

﻿

Name:  Darren Vanek

﻿

Title:    Authorized Signatory

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





Signature Page to Second Amendment to
Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 



﻿

 

ISSUING LENDER AND LENDER:

Bank of America, N.A.

﻿

 

﻿

 

﻿

By:       /s/ Tyler Ellis           

﻿

Name:  Tyler Ellis

﻿

Title:    Director

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





Signature Page to Second Amendment to
Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 



﻿

 

LENDER:

WELLS FARGO BANK, N.A.

﻿

 

﻿

﻿

 

﻿

By:       /s/ Benjamin Kerr          

﻿

Name:  Benjamin Kerr

﻿

Title:    Portfolio Manager

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





Signature Page to Second Amendment to
Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 



﻿

 

LENDER:

CAPITAL ONE, NATIONAL ASSOCIATION

﻿

 

﻿

﻿

 

﻿

By:       /s/ Mark Brewster          

﻿

Name:  Mark Brewster

﻿

Title:    Vice President

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





Signature Page to Second Amendment to
Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 



﻿

 

LENDER:

WHITNEY BANK

﻿

 

﻿

﻿

 

﻿

By:       /s/ Hollie L. Ericksen          

﻿

Name:  Hollie L. Ericksen

﻿

Title:    Senior Vice President

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





Signature Page to Second Amendment to
Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 



﻿

 

LENDER:

ROYAL BANK OF CANADA

﻿

 

﻿

﻿

 

﻿

By:       /s/ Matthias Wong          

﻿

Name:  Matthias Wong

﻿

Title:    Authorized Signatory

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





Signature Page to Second Amendment to
Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 



﻿

 

LENDER:

THE BANK OF NOVA SCOTIA

﻿

 

﻿

﻿

 

﻿

By:       /s/ John Frazell         

﻿

Name:  John Frazell

﻿

Title:    Director

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





Signature Page to Second Amendment to
Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 



﻿

 

LENDER:

CITIBANK, N.A.

﻿

 

﻿

﻿

 

﻿

By:       /s/ Peter Baumann          

﻿

Name:  Peter Baumann

﻿

Title:    Managing Director

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

Signature Page to Second Amendment to
Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

SCHEDULE 5

each issued by JPMorgan Chase Bank, N.A., as an Issuing Bank

﻿

﻿

 

 

 

Currency

Outstanding Amount in U.S.
Dollar Equivalent as of the
Second Amendment
Effective Date

Expiration/Maturity
Date

Beneficiary

Norwegian Krone

$372,721.74

November 22, 2017

Nordea Bank Finland PLC

Qatar Rial

$68,519.48

March 30, 2017

Qatar National Bank

Indian Rupee

$44,024.17

May 01, 2017

IDBI Bank Ltd.

Indian Rupee

$81,650.06

March 30, 2017

IDBI Bank Ltd.

Indian Rupee

$56,414.88

May 01, 2017

IDBI Bank Ltd.

Kuwaiti Dinar

$7,922.89

October 10, 2018

National Bank of Kuwait

Indian Rupee

$25,187.90

March 30, 2017

IDBI Bank Ltd.

Indian Rupee

$30,461.33

December 30, 2016

IDBI Bank Ltd.

Kuwaiti Dinar

$2,000.76

November 02, 2016

National Bank of Kuwait

Indian Rupee

$9,149.94

January 30, 2017

IDBI Bank Ltd.

Indian Rupee

$12,782.86

March 02, 2017

IDBI Bank Ltd.

Indian Rupee

$26,283.28

January 30, 2019

IDBI Bank Ltd.

Indian Rupee

$161,822.92

January 31, 2017

IDBI Bank Ltd.

Indian Rupee

$73,756.05

October 30, 2017

IDBI Bank Ltd.

Indian Rupee

$265,510.95

March 30, 2018

IDBI Bank Ltd.

Indian Rupee

$41,618.68

January 23, 2017

IDBI Bank Ltd.

Indian Rupee

$45,847.43

September 29, 2016

IDBI Bank Ltd.

Indian Rupee

$14,611.05

March 03, 2017

IDBI Bank Ltd.

﻿

Total U.S. Dollar Equivalent: $1,340,286.37

﻿



Schedule 5 - 1

 

--------------------------------------------------------------------------------